PER CURIAM.
Aturo Gonzalez appeals an order granting temporary custody of the two children born to the marriage of Aturo Gonzalez and Jeanette Gonzalez to the appellee, Jeanette Gonzalez. Among other things, appellant argues the trial court improperly considered hearsay evidence but did not consider other evidence appellant believes was relevant to the adjudication of the emergency motions for custody of the children. Appellant also argues that the trial court did not allow sufficient opportunity at the hearing for appellant to present his case. We have not been provided a transcript of the hearing on the motions for custody and, therefore, appellant is unable to demonstrate reversible error with regard to the conduct of the hearing and the evidence considered. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). Appellant’s remaining arguments are without merit. Accordingly, the order granting temporary custody is AFFIRMED.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.